Bobbitt, J.
Before the 1945 amendment (Ch. 701, 1945 Session Laws) the State had no right of appeal to the Superior Court from the judgment of an inferior court of competent jurisdiction given for the defendant upon a special verdict. G.S. 15-179; S. v. Nichols, 215 N.C. 80, 200 S.E. 926. The 1945 amendment implies that there may be circumstances under which the State has such right of appeal. Quaere: Unless the statute under which a recorder’s court is established so provides, may the judge of such court return a special verdict?
On this appeal, we do not reach the question posed above. Nor do we consider whether the findings of fact are sufficient to constitute a criminal offense under G.S. 14-80.
Here the warrant charges that defendant unlawfully and wilfully authorized and directed Cherry to do certain things. What Cherry did, if anything, pursuant to such authorization and direction, is not alleged.
Lack of jurisdiction appears on the face of the record. The warrant does not charge a criminal offense. No valid judgment could be pronounced thereon. S. v. Morgan, 226 N.C. 414, 38 S.E. 2d 166; S. v. Ivey, 230 N.C. 172, 52 S.E. 2d 346. Therefore, the judgments of the recorder’s court and of the Superior Court are void. Since the courts below had no jurisdiction, the appeal to this Court is dismissed.
*598Appeal dismissed.
Johnson, J., not sitting.